Judgment, Supreme Court, New York County (Lewis Bart Stone, J., at hearing; Bruce Allen, J., at nonjury trial and *504sentence), rendered April 29, 2005, convicting defendant of two counts of assault in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. At the time of the lineup identification, defendant was in lawful custody based on probable cause. Although, in the hospital immediately after his injury and at a time when he was disoriented, the victim provided only limited information to the police, he subsequently provided a very detailed description of his attacker, including the distinctive nickname “Punchy,” and defendant fit that description in every respect. The victim was an identified citizen informant, and the record establishes that he had personal knowledge of defendant’s nickname (see People v Hetrick, 80 NY2d 344, 348 [1992]; compare People v Parris, 83 NY2d 342, 350 [1994]). Given the different circumstances of the two police interviews, the discrepancy between the information that the victim initially and ultimately provided does not undermine its reliability. Concur—Friedman, J.P., Sullivan, Sweeny, Catterson and McGuire, JJ.